By the Court.

Benning, J.,
delivering the opinion.
The question is, was the court below right in granting the motion fora new trial? We think that the court was. It is sufficient, if the ground, that the verdict was contrary to. the evidence, was good. And that ground was, we think, good.
The'evidence showed that- Little, being in possession of the slave, sold the slave to Hattox, and bound himself to make title to Hattox, on being paid the purchase money by a certain time; that the purchase money was not paid by that time, or at all; and that Little, thereupon, asserted his title to the slave.
The evidence showing this, what right was there left in Hattox ? Either none at all, or, at least, none except on the terms of his tendering the purchase money. And his *494creditors could have no further or better right than he had. Neither he nor they tendered the purchase money. Therefore, neither he nor they had any right in the slave sufficient to subject the slave to be sold to pay his debts due to them.
Therefore, the verdict was contrary to the evidence, for it found the slave subject to Hattox’s debts.
This ground being good, the motion ought to have been granted. It was granted. It is useless, therefore, to consider the other grounds of the motion.
Judgment affirmed.